                                        Thursday, October
           Case 1:20-cv-00522-NONE-JLT Document           1, 2020
                                                  53-1 Filed      at 22:12:12
                                                               10/02/20       Eastern
                                                                            Page      Daylight
                                                                                   1 of 3      Time

Subject: Re: Apothio v. Kern County et al Joint Discovery Dispute Statement
Date: Thursday, October 1, 2020 at 4:43:41 PM Eastern Daylight Time
From: Katherine Eskovitz
To:      Kathleen Rivera
CC:      Richard Cipolla, Kelly Smith, Harinder Kapur, Bruce McGagin, Stacey L. Roberts, Ethan Turner, Phillip
         T. Jenkins, Kristen L. Foster, RCF Apothio, Sean Eskovitz, Joseph Delich

Counsel:

We disagree with your recitaRon below. If you believe a joint statement is required, which we do not, please
complete your porRon, and we will ﬁle it immediately. You seem to want the Court to resolve this on a technicality
and are working towards creaRng such an issue. We believe it would assist the parRes for the Court to address
whether the scheduling order is intended as a stay of discovery, language which you are assuming, despite that it
does not so state. You assert that there “was no ‘complete failure’ of defendants to produce a date upon which we
would provide iniRal disclosures," and yet notably you sRll refuse to provide such a date in response to our repeated
requests. Therefore, we believed there was no need for a joint statement given your refusal.

Since you asserted for the ﬁrst Rme in your opposiRons that you believe a joint statement is required--despite your
asserRng to us in wriRng that we made a good faith eﬀort to meet and confer over this issue and you expressly
declined our invitaRon to conRnue to confer--we will ﬁle it as soon as we receive your porRons. We are happy to
move the hearing date back a few days if you need that Rme to address this straigh`orward issue that you have
already briefed. Otherwise, we will assume you now agree that it is not required or are refusing to submit one.

Katherine Eskovitz
Roche Cyrulnik Freedman LLP
1158 26th Street, Suite 175
Santa Monica, CA 90403
(t) (646) 791-6883
(@) keskovitz@rcfllp.com

PRIVILEGED & CONFIDENTIAL
ATTORNEY-CLIENT PRIVILEGE
ATTORNEY WORK PRODUCT




       On Oct 1, 2020, at 1:20 PM, Kathleen Rivera <krivera@kerncounty.com> wrote:


       Counsel:
       It appears you wish to argue your moRon via e-mail; our opposiRon speaks for itself.
       However, I wish to clear up a few inaccuracies in your e-mail:
       -defendants never provided "assurance" that we had "completed our Rule 26(f)
       conference." There was never any discussion to that eﬀect, and to suggest so now, only
       in response to the arguments made in defendants' OpposiRons, is disingenuous.
       -defendants never provided "assurance" that the August 18th phone call "triggered our
       iniRal disclosure obligaRons." In fact, it is the opposite: during our phone call of August
       18th, both Kelly Smith and myself stated repeatedly that we disagreed with your

   Joint Discovery Dispute Statement-Exhibit A                                                              Page 1
     Case 1:20-cv-00522-NONE-JLT Document 53-1 Filed 10/02/20 Page 2 of 3
   18th, both Kelly Smith and myself stated repeatedly that we disagreed with your
   assessment that the iniRal disclosures would be due 14 days from the date of the phone
   call. During the August 18th phone call both of us stated the process is for the parRes to
   submit their joint scheduling report to the court, then the court would issue a scheduling
   order, which would contain the date for iniRal disclosures. Both of us stated we would be
   including in our porRon of the joint scheduling report our posiRon that iniRal disclosures
   should be far enough out so that the pending moRons could be heard.
   -neither Kelly Smith nor myself ever stated we would "refuse" to comply with the deadline
   for iniRal disclosures as required by FRCP Rule 26. In fact, it is the opposite. Once the
   court conRnued the scheduling conference date, counsel for defendants indicated we
   would be following the new conference date of Dec. 7, 2020, which would determine
   when the parRes' joint scheduling conference statement would be due, and based on the
   joint scheduling conference statement, the court would issue an order containing the date
   for iniRal disclosures.
   -there was no "complete failure" of defendants to produce a date upon which we would
   provide iniRal disclosures. As you well know, during our August 18th phone conference,
   counsel for all defendants stated our disclosures would be due pursuant to the scheduling
   order of the court, which would be issued aker the court reviewed the parRes' respecRve
   posiRons on this issue, which was to be contained in the joint scheduling conference
   report.

   If you believed that the excepRon to your obligaRon to submit a joint statement of the
   discovery dispute as outlined in Local Rule 251(e) applies here, I don't understand why
   you are asking us to drak our porRon of the joint statement pursuant to Local Rule 251(a)
   and (c).

   If you do not believe that the excepRon outlined in Local Rule 251(e) applies, then you did
   not make a "good faith eﬀort" as stated in Local Rule 251(d) to meet and obtain the joint
   statement. E-mailing defense counsel at 8:54 p.m. on the day the joint statement was due
   to be ﬁled does not consRtute good faith. Your wrongly assume that we have "already
   prepared" our porRon of the joint statement of discovery dispute, when you took no
   eﬀort in informing us before the deadline that you would be ﬁling this document.

   In the spirit of cooperaRon, I will review your statement and provide my thoughts.



   Kathleen Rivera, Deputy County Counsel
   1115 Truxtun Avenue, Fourth Floor
   Bakersﬁeld, CA 93301
   Direct Line: (661) 868-3820
   krivera@kerncounty.com



   From: Richard Cipolla <rcipolla@rcﬂlp.com>
   Sent: Wednesday, September 30, 2020 8:53 PM
   To: Kathleen Rivera <krivera@kerncounty.com>; 'Kelly Smith' <Kelly.Smith@doj.ca.gov>;
   'Harinder Kapur' <Harinder.Kapur@doj.ca.gov>; 'Bruce McGagin' <Bruce.McGagin@doj.ca.gov>;


Joint Discovery Dispute Statement-Exhibit A                                                Page 2
     Case 1:20-cv-00522-NONE-JLT Document 53-1 Filed 10/02/20 Page 3 of 3
   'Stacey L. Roberts' <Stacey.Roberts@doj.ca.gov>; 'Ethan Turner' <Ethan.Turner@doj.ca.gov>;
   Phillip T. Jenkins <pjenkins@kerncounty.com>; Kristen L. Foster <kfoster@kerncounty.com>
   Cc: RCF Apothio <RCF_Apothio@rcﬂlp.com>; Sean Eskovitz <seane@eskovitz.com>; Katherine
   Eskovitz <keskovitz@rcﬂlp.com>; Joseph Delich <jdelich@rcﬂlp.com>
   Subject: Apothio v. Kern County et al Joint Discovery Dispute Statement


      CAUTION: This email originated from outside of the organizaRon. Do not click links, open apachments, or
      provide informaRon unless you recognize the sender and know the content is safe.

   Counsel:

   We received your opposiRon briefs this evening. As you know, we asked you during the Rule
   26(f) conference if we should schedule a second call before the deadline due to the upcoming
   scheduling conference, but you stated there was no need because that call was the Rule 26(f)
   conference. We therefore relied on your assurance that we had completed our Rule 26(f)
   conference, and that conference triggered our iniRal disclosure obligaRons under FRCP 26(a)(1)
   (C), an obligaRon that you stated you would refuse to comply with. Given this complete failure
   to produce iniRal disclosures fourteen days aker our Rule 26(f) Conference as required by FRCP
   26(a)(1)(C), or even to produce a date upon which you would provide your iniRal disclosures,
   followed by your insisRng that you would wait unRl aker the Court had a scheduling conference
   in December, we do not believe a joint statement is required under the rules per Local Rule
   251(e). You obviously disagree, so we are apaching our porRon of the Joint Discovery Dispute
   Statement, although we do not believe it is required or conveys any addiRonal informaRon
   beyond the aﬃdavits and brieﬁng. We will ﬁle it when you return your porRon. Given that your
   posiRon is that this is due today, despite that you have not conveyed this to us in our many
   communicaRons, we assume you have already prepared your porRon or can provide it from
   your opposiRon moRon without delay.

   Best,
   Richard Cipolla
   Associate
   Roche Cyrulnik Freedman LLP
   99 Park Avenue, 19th Floor
   New York, NY 10016
   (t) (646) 791-6881
   (m) (617) 755-3612
   (@) rcipolla@rcfllp.com

   This message may contain confidential and privileged information for the sole use of the intended
   recipient. Any review, disclosure, distribution by others or forwarding without express
   permission is strictly prohibited. If it has been sent to you in error, please reply to advise the
   sender of the error and then immediately delete this message.

   NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
   recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
   privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for delivering
   it to the intended recipient, you are hereby notified that you have received this document in error and that any review,
   dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in
   error, please notify us immediately by e-mail, and delete the original message.

   NOTICE: This e-mail message is for the sole use of the intended recipient(s) and may contain
   confidential and legally privileged information. Any unauthorized review, use, disclosure or
   distribution is prohibited. If you are not the intended recipient, please contact the sender by


Joint Discovery Dispute Statement-Exhibit A                                                                                 Page 3
